Name: Commission Regulation (EEC) No 3053/88 of 3 October 1988 amending Regulation (EEC) No 731/88 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing under an aid programme organized by a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 272/ 18 Official Journal of the European Communities 4. 10 . 88 COMMISSION REGULATION (EEC) No 3053/88 of 3 October 1988 amending Regulation (EEC) No 731/88 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing under an aid programme organized by a Member State 1 . In the framework of a national food-aid programme :  the French intervention agency is hereby authorized to sell 500 tonnes of deboned forequarters, and  the Italian intervention agency is hereby authorized to sell 3 100 tonnes of hindquarters bought in under Regulations (EEC) No 2964/86 (') and (EEC) No 1294/87 (2) and 4 500 tonnes of forequarters, for processing. The prices are set out in Annex I hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 731 /88 (3) as, amended by Regulation (EEC) No 1231 /88 (4), provides for the sale in Italy and France of certain quantities of beef from intervention for processing and export under national aid programmes ; whereas the situation as regards intervention stocks in France and in Italy is such that the quantities put up for sale should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 731 /88 is replaced by the following : (') OJ No L 276, 27. 9 . 1986, p. 12. (2) OJ No L 121 , 9 . 5 . 1987, p. 28 .' Article 2 This Regulation shall enter into force on 5 October 1988 . This Regulation shall ' be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 198 , 26. 7. 1988, p. 24. 0 OJ No L 74, 19 . 3 . 1988 , p. 76. (4 OJ No L 118 , 6 . 5 . 1988 , p. 9 .